DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on December 27, 2019 in which claims 1-18 presented for examination. 

Status of Claims
	Claims 1-18 are pending in which claims 1 and 10 are presented in independent form.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15L (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation, “extending form the heel” is believed to be in error for - -extending from the heel- - .  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the limitation, “a the resistance force” is believed to be in error for - -a resistance force- - .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 10, the limitation of “means for attachment to one or more of a heel and lateral sides of the glove extending from the heel” in lines 5-6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claim 16, the limitation of “wherein the attachment means is a reversible attachment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claims 17-18, sufficient structure has been cited after the term “attachment means” and are therefore, not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the glove" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in line 1?  For purposes of examination, the examiner will read the limitations of "the glove" in lines 1-2 and 3 to refer back to the “ball glove” in line 1. 
Claim 2 recites the limitation "the glove" in lines 1-3 (x4).  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitations of "the glove" in lines 1-3 to refer back to the “ball glove” in claim 1, line 1. 
Claim 2 recites the limitation, “a distance that is between 0.4 L and 0.6 L” in line 3  which renders the claim indefinite since it is unclear what unit of measurement the applicant is trying to claim, (e.g. is this distance in inches, mm, cm?).  For purposes of examination, the examiner will examine the claim as if the distance is positioned at least away from the heel of the glove and extends to a distance towards the tip of the glove.
Claim 4 recites the limitation "the glove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in line 2 to refer back to the “ball glove” in claim 1, line 1. 
Claim 6 recites the limitation "the glove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in line 2 to refer back to the “ball glove” in claim 1, line 1. 
Claim 7 recites the limitation "the glove" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in line 3 to refer back to the “ball glove” in claim 1, line 1. 
Claim 9 recites the limitation "the glove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in line 2 to refer back to the “ball glove” in claim 1, line 1. 
Claim 10 recites the limitation "the glove" in lines 2, 4, 5, & 6.  There is insufficient antecedent basis for these limitations in the claim.  Is this the same glove as previously claimed, “a ball glove” in line 1?  For purposes of examination, the examiner will read the limitations of "the glove" in lines 2, 4, 5, & 6 to refer back to the “ball glove” in line 1. 
Claim 10 recites the limitation, “a cushion pad” in line 4 which renders the claim indefinite.  It is unclear whether the kit further comprises another “cushion pad” or if this cushion pad (in line 4) refers back to the “a cushion pad” as previously claimed in line 1.  For purposes of examination, the examiner will read that the “a cushion pad” in line 4 refers back to and is the same “a cushion pad” in line 1.
Claim 11 recites the limitation "the glove" in lines 1, 2, & 3.  There is insufficient antecedent basis for these limitations in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 10, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in lines 1, 2, & 3 to refer back to the “ball glove” in claim 10, line 1. 
Claim 11 recites the limitation, “a distance that is between 0.4 L and 0.6 L” in line 3 which renders the claim indefinite since it is unclear what unit of measurement the applicant is trying to claim, (e.g. is this distance in inches, mm, cm?).  For purposes of examination, the examiner will examine the claim as if the distance is positioned at least away from the heel of the glove and extends to a distance towards the tip of the glove.
Claim 12 recites the limitation "the cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same cavity as the “interior cavity” as previously claimed, in line 1?  For purposes of examination, the examiner will read the limitation of "the cavity" in line 2 to refer back to the “interior cavity” as previously claimed, in line 1.
Claim 14 recites the limitation "the glove" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same glove as previously claimed, “a ball glove” in claim 1, line 1?  For purposes of examination, the examiner will read the limitation of "the glove" in line 3 to refer back to the “ball glove” in claim 1, line 1. 
Claims 12-16 each recite the limitation "the kit of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in each of the claims.  Please note that there is no kit claimed in claim 1.  For purposes of examination, the examiner will interpret “the kit” to refer back to the “ball glove” as previously claimed in claim 1.
Claim 16 recites the limitation "the attachment means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will read the limitation as, “an attachment means”.
Claims 17-18 each recite the limitation "the kit of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in each of the claims.  Please note that there is no kit claimed in claim 1 form which claims 17-18 ultimately depend from.  For purposes of examination, the examiner will interpret “the kit” to refer back to the “ball glove” as previously claimed in claim 1.
Claims 17-18 each recite the limitation "reversible attachment means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “reversible attachment means" in line 1 is the same structure or a new one of the “a reversible attachment means” that is already previously claimed in claim 16.  For purposes of examination, the examiner will read as if the “reversible attachment means" in line 1 is the same structure as the “a reversible attachment means” that is already previously claimed in claim 16.
Claim 17 recites the limitation "velcro" (x2) in line 2.  The term should be replaced with the generic terminology thereof (i.e. hook and loop). Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent specification applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (USPN 970,754).
	Regarding Claim 1, Rogers discloses of a ball glove (see Figure 1) comprising a cushioned pad (9, Col. 2, lines 102-106) attached to at least one of: a heel of the glove (via area of 10, Col. 3, lines 33-58) and lateral sides of the glove extending from the heel (see Figures 1-2),
	wherein the cushioned pad (9) and the glove (see Figure 1) form a ball pocket (1) sized to receive a ball, (Figures 1-2, Col. 1, lines 9-12, Col. 2, lines 70-110, Col. 3, lines 1-58).  Please note that the limitations of “sized to receive a ball” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Regarding Claim 7, Rogers discloses the invention as claimed above.  Further Rogers discloses wherein the cushioned pad (9) has a wedged shaped (see Figures 1-2) so that a thickness of the cushioned pad is greatest on a bottom side (see 9 @ areas of 3 & 12 in Figures 1-2) of the cushioned pad attached to the heel of the glove (via area of 10) and tapers down toward an opposite, top side of the cushioned pad (see area of 9 tapered towards areas of 7 & 4 as labeled in Figure 2), (Figures 1-2, Col. 2, lines 70-110, Col. 3, lines 1-58).

	Regarding Claim 10, Rogers discloses kit (see Figures 1-2) for modifying a ball glove (see Figure 1, 7) to comprise a cushioned pad (via 9, Col. 2, lines 102-106) attached to one or more of a heel (via area of 10, Col. 3, lines 33-58) and lateral sides of the glove extending from the heel (see Figures 1-2), said kit comprising:
	a cushioned pad (9) that conforms to, or is conformable to, the heel of the glove (via area of 10, see Figures 1-2) and lateral sides of the glove (via areas of 4 and 6, see Figures 1-2, Col. 2, lines 70-96) extending form the heel (via area of 10), and means for attachment (via stitching, Col. 3, lines 44-58, 64-65, Col. 4, lines 1-4) to one or more of a heel (via 10, sewn, Col. 2, lines 102-107, Col. 3, lines 33-58) and lateral sides of the glove (via areas of 4 and 6, see Figures 1-2, Col. 2, lines 70-96) extending from the heel (via area of 10), (Figures 1-2, Col. 1, lines 9-12, Col. 2, lines 70-110, Col. 3, lines 1-58 & 64-65, Col. 4, lines 1-4).

	Regarding Claim 14, Rogers discloses the invention as claimed above.  Further Rogers discloses wherein the cushioned pad (9) has a wedged shaped (see Figures 1-2) so that a thickness of the cushioned pad is greatest on a side (see 9 @ areas of 3 & 12 in Figures 1-2) of the cushioned pad attached to the heel of the glove (via area of 10) and tapers down toward an opposite, top side of the cushioned pad (see area of 9 tapered towards areas of 7 & 4 as labeled in Figure 2), (Figures 1-2, Col. 2, lines 70-110, Col. 3, lines 1-58).

Claim(s) 1, 4, 6, 9-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (USPN 4,817,209) (hereinafter “Lehmann”).
	Regarding Claim 1, Lehmann discloses of a ball glove (10) comprising a cushioned pad (16, Col. 4, lines 9-21) attached to at least one of: a heel (via area around 34) of the glove and lateral sides of the glove (via 36 & 38) extending from the heel (see Figures 1-4, Col. 4, lines 21-27), wherein the cushioned pad and the glove form a ball pocket (area between 14 & 16) sized to receive a ball (20, Col. 3, lines 15-24), (Figures 1-5, Col. 3, lines 11-57, 58-68, Col. 4, lines 1-27).  Please note that the limitations of “sized to receive a ball” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Regarding Claims 4, 6, 9, and 16, Lehmann discloses the invention as claimed above.  Further Lehmann discloses:
	(claim 4), wherein the cushioned pad (16) resists closing of the ball glove (10) with a force sufficient (via attachment of via 42 to 14 (hook and loop fastener), Col. 4, lines 21-27) to keep the glove open when not in use (see Figure 1 vs Figure 2);
	(claim 6), wherein the cushioned pad (16) comprises lateral sides (via each area of 42) that conform to lateral sides (via 36 & 38) of the glove (10) to which the lateral sides of the cushioned pad are attached (see Figures 1-2 & 4-5, Col. 3, lines 13-20, Col. 4, lines 9-27);
	(claim 9), wherein the cushioned pad (16) is removably attached to (via 42) the glove (10), (Col. 4, lines 14-20, see Figures 1-2 & 4-5); 
	(claim 16), wherein the attachment means is a reversible attachment means (via 42, Col. 4, lines 14-20, see Figures 1-2 & 4-5).

	Regarding Claim 10, Lehmann discloses of a kit (see Figures 4 & 5) for modifying a ball glove (10) to comprise a cushioned pad (16, Col. 4, lines 9-21) attached to one or more of a heel (via area around 34) and lateral sides of the glove (via 36 & 38) extending from the heel (see Figures 1-4, Col. 4, lines 21-27), said kit comprising:
	a cushioned pad (16, Col. 4, lines 9-21) that conforms to, or is conformable to, the heel of the glove (via area around 34) (see Figures 1-2 & 4-5) and lateral sides (via 36 & 38) of the glove (10) extending from the heel (via area around 34), and means for attachment (via 42 to 14, Col. 4, lines 14-20, see Figures 1-2 & 4-5) to one or more of a heel (via area around 34) and lateral sides of the glove (via 36 & 38) extending from the heel (via area around 34), (see Figures 1-2 & 4-5, Col. 3, lines 11-43, 58-68, Col. 4, lines 1-67).

Claim(s) 1, 3, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (USPN 8,800,828).
	Regarding Claim 1, Craig discloses of a ball glove (102, see Figure 5) comprising a cushioned pad (via 150) attached to at least one of: a heel of the glove (see Figure 5) and lateral sides of the glove extending from the heel (see Figure 5),
	wherein the cushioned pad (via 150, note elastomeric and rubber materials) and the glove (102, see Figure 5) form a ball pocket (via 164) sized to receive a ball (156), (Figure 5, Col. 2, lines 52-60, Col. 3, lines 49-59).  Please note that the limitations of “sized to receive a ball” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Regarding Claims 3 and 12, Craig discloses the invention as claimed above.  Further Craig discloses:
	 (claim 3) wherein the cushioned pad (via 150) comprises a cavity (164) and an opening into the cavity (via storage spaces of 150—note the structure of Craig has to have an “opening” to the storage space to receive the various items therein Col. 5, lines 14-21) and wherein the cavity and opening are configured to allow the storage of an article inside the cavity (e.g. a ball, playing cards, snacks, or any other object, Col. 5, lines 14-21;
	(claim 12), wherein the cushioned pad (via 150) comprises an interior cavity (via 164) and an opening into the cavity (via storage spaces of 150—note the structure of Craig has to have an “opening” to the storage space to receive the various items therein Col. 5, lines 14-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (USPN 4,817,209).
	Regarding Claims 2 and 11 (as best understood), Lehmann discloses the invention as substantially claimed above.  Further Lehmann discloses wherein the glove (10) has a length L measured from a base of the glove (note bottom edge of 10 via area of 34, see Figures 1-2) to a tip of the glove (note top most edge of 10 via areas of 24, 30 & 28, see Figures 1-2) and the cushioned pad (16) extends from the heel of the glove (via area around 34) toward the tip of the glove (note top most edge of 10 via areas of 24, 30 & 28, see Figures 1-2) a distance, see Figures 1-2.  Lehmann does not disclose that the distance is between 0.4 L and 0.6 L.  It is additionally noted that applicant does not provide any criticality to this claimed measurement (see applicant’s specification, page 5, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lehmann wherein the cushioned pad extends from the heel of the glove toward the tip of the glove a distance between 0.4 L and 0.6 L as taught by Lehmann in order to create a pocket for receiving a ball in the glove, (Col. 3, lines 13-20).
	
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (USPN 4,817,209) in view of Gorman (WO 2015/073374 A1).
	Regarding Claim 5, Lehmann discloses the invention as substantially claimed above.  Lehmann does not disclose wherein the force is at least 1 N but less than 4 N.  
	Gorman discloses of a resistant force (via hook and loop fasteners) wherein the force is at least 1 N but less than 4 N, (page 8, lines 5-11).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the force of Lehmann wherein the force is at least 1 N but less than 4 N as taught by Gorman as a sufficient peel force applied via hook and loop fasteners for fastening strength/retention when applied in garments, (page 8, lines 5-20).

	Regarding Claim 13, Lehmann discloses the invention as substantially claimed above.  Further Lehmann discloses wherein the cushioned pad (16) resists compression from lateral sides of the cushioned pad (note area of 16 at each 42 when attached to 14) with a the resistance force (via attachment of via 42 to 14 (hook and loop fastener), Col. 4, lines 21-27), see Figures 1 & 4-5.
	Lehmann does not disclose wherein the force is at least 1 N but less than 4 N.  
	Gorman discloses of a resistant force (via hook and loop fasteners) wherein the force is at least 1 N but less than 4 N, (page 8, lines 5-11).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the force of Lehmann wherein the force is at least 1 N but less than 4 N as taught by Gorman as a sufficient peel force applied via hook and loop fasteners for fastening strength/retention when applied in garments, (page 8, lines 5-20).

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (USPN 4,817,209) in view of Kanemitsu et al. (US 2011/0265239) (hereinafter “Kanemitsu”).
	Regarding Claims 8 and 15, Lehmann discloses the invention as substantially claimed above.  Lehmann does not disclose wherein the cushioned pad has a thickness of from 0.5 cm to 4.cm.
	Kanemitsu teaches a palm cushioned pad (110) for a glove (see Figure 1) wherein the cushioned pad has a thickness of from 0.5 cm to 4.cm (note that 5mm=0.5cm, [0040]), (Figure 1, [0033]-[0034], [0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioned pad of Lehmann wherein the cushioned pad has a thickness of from 0.5 cm to 4.cm as taught by Kanemitsu to provide some anti-shock thickness that also helps to afford protection and coverage to a palm, ([0031], [0033]-[0034], [0040]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (USPN 4,817,209) in view of Elliott, Jr. et al. (USPN 4,042,975) (hereinafter “Elliot”).
	Regarding Claim 17, Lehmann discloses the invention as substantially claimed above.  Lehmann does not disclose wherein reversible attachment means comprises a strip of velcro with adhesive backing or a strip of velcro and an adhesive.
	Elliot teaches a reversible attachment means on a glove (via VELCRO®) wherein the reversible attachment means comprises a strip of velcro with adhesive backing or a strip of velcro (via 26) and an adhesive (Col. 2, lines 64-68, Col. 3, lines 1-2), (Figure 1, Col. 2, lines 19-21, 55-68, Col. 3, lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reversible attachment means of Lehmann to comprise a strip of velcro with adhesive backing or a strip of velcro and an adhesive as taught by Elliot for sufficient, securing attachment of a removable fastener, (Col. 2, lines 64-68, Col. 3, lines 1-2).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (USPN 4,817,209) in view of Elliott (USPN 4,042,975) and Natarajan et al. (US 2012/0052234) (hereinafter “Natarajan”).
	Regarding Claim 18, Lehmann discloses the invention as substantially claimed above.  Lehmann does not disclose wherein reversible attachment means comprises polyhydroxyethylmethacrylate (PHEMA) or a heat labile dimethacrylate polymer adhesive.
	Elliot teaches a reversible attachment means on a glove (via VELCRO®) wherein the reversible attachment means comprises a strip of velcro (via 26) and an adhesive (Col. 2, lines 64-68, Col. 3, lines 1-2), (Figure 1, Col. 2, lines 19-21, 55-68, Col. 3, lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reversible attachment means of Lehmann to comprise an adhesive as taught by Elliot for sufficient, securing attachment of a removable fastener, (Col. 2, lines 64-68, Col. 3, lines 1-2).
	The device as modified, however, does not disclose wherein reversible attachment means comprises polyhydroxyethylmethacrylate (PHEMA) or a heat labile dimethacrylate polymer adhesive.
	Natarajan teaches of an adhesive for attachment wherein the reversible attachment means (note adhesive) comprises polyhydroxyethylmethacrylate (PHEMA) (see Claim 14) or a heat labile dimethacrylate polymer adhesive, (Abstract, [0002], see Claim 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lehmann in view of Elliot to provide wherein reversible attachment means comprises polyhydroxyethylmethacrylate (PHEMA) as taught by Natarajan in order to provide an adhesive structure with improved adhesion obtained through physical attractive forces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732       


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732